Citation Nr: 0430505	
Decision Date: 11/17/04    Archive Date: 11/29/04

DOCKET NO.  03-03 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a left shoulder 
disability.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Counsel


INTRODUCTION

The veteran had active duty service from August 1996 to 
August 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which, granted the veteran service 
connection for right shoulder strain, but denied the 
veteran's claim of entitlement to service connection for a 
left shoulder disability.  

The Board notes that the veteran was afforded a Board hearing 
in March 2004 at the Regional Office in Los Angeles before 
the undersigned Veterans Law Judge.  At the time of hearing, 
the veteran also presented, through his accredited 
representative, a written waiver of his right to notice under 
the Veterans Claims Assistance Act (VCAA) to inform him of 
the evidence required to substantiate his claim.  Moreover, 
as is detailed in the hearing transcript, the record was held 
open by the undersigned Veterans Law Judge for the purpose of 
allowing more evidence to be submitted.  The Board notes that 
additional evidence was submitted after the hearing with a 
waiver of initial RO consideration. 

At the hearing, the veteran alternatively contended that his 
current left shoulder disability has been permanently 
worsened secondary to his service-connected right shoulder 
disability, in that he has been forced to rely on the use his 
left arm and shoulder.  The matter of secondary service 
connection by aggravation of this disability has not been 
developed for appellate consideration and is being referred 
back to the agency of original jurisdiction for appropriate 
action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.





REMAND

The veteran contends that he currently suffers from a left 
shoulder disability as a residual of an injuries sustained 
during service.  Specifically, the veteran claims he 
sustained such injuries while on active duty during a motor 
vehicle accident, and also when he was crushed between two 
boxes while loading a C-130 cargo plane.  The veteran claims 
that he injured his left shoulder in service at the same time 
as his right shoulder, for which he is now service-connected, 
but that his right shoulder was more severely affected at 
that time and that his left shoulder did not develop 
significant symptoms until much later.  

While the service medical records (SMRs) show that the 
veteran was treated primarily for an injury to the right 
shoulder, they also show that the veteran was seen once for 
left shoulder pain and on other occasions for symptoms 
affecting the left arm.  Specifically, in June 1997, the 
veteran was seen for on separate occasions for decreased left 
arm sensation and left arm tingling; the assessment was 
muscle strain.  In August 2001, the veteran complained of 
recurring left arm numbness; the assessment was whiplash 
syndrome.  Radiology reports of the shoulders, dated in 
December 2000, were normal; no congenital defects were 
observed.  At the time of his separation examination, dated 
in June 2001, the veteran reported that "I am unable to lift 
my left arm above my head due to a shoulder injury [and] I am 
unable to place my left arm behind my back."  The examiner's 
summary and elaboration of the veteran's left arm and 
shoulder complaint was "AC joint orthopathy/impingement 
syndrome - being followed by ortho."  

A January 2002 VA examination report recounts the veteran's 
history, and notes that the veteran was being evaluated for a 
claimed arthritic condition of the bilateral shoulders.  X-
ray reports, which are associated with the examination report 
and reviewed by the examiner, revealed congenital lateral 
down sloping of the acromium of both shoulders.  The 
diagnosis was right shoulder strain and congenital lateral 
downsloping of the acromium on bilateral shoulders.  While 
the diagnosis suggests that the veterean's left shoulder 
disability is congenital, the examiner provides no discussion 
of the etiology of the disorder.  The report does not address 
the inservice complaints and findings and the diagnostic 
impression "AC joint orthopathy/impingment syndrome" at the 
time of the separation examination.  Even assuming that the 
disability is congenital, the report does not discuss whether 
there is superimposed or increased left shoulder pathology as 
the result of injury or disease during service, or whether 
the veteran's current left shoulder problems are entirely due 
to the natural progression of the congenital defect.  Since 
an event or injury was documented in service and there is 
evidence of current disability, a medical examination and 
nexus opinion are necessary to fairly decide the claim.  38 
C.F.R. § 3.159 (c)(4).  The current examination report is 
inadequate for that purpose.

An April 2004 note prepared by the veteran's private 
physician states that the veteran has "left shoulder 
impingement syndrome and the motor vehicle accident could 
have caused it to progress worse." 

As the foregoing evidence is insufficient to properly address 
the veteran's claim of entitlement to service connection for 
a left shoulder disability, the Board finds that additional 
development is necessary.  

Accordingly, this case is REMANDED for the following actions:

1.  The veteran should be scheduled for a 
VA orthopedic examination to determine 
the nature, etiology, and severity of any 
current left shoulder disability, for the 
purpose of evaluating the veteran's claim 
of entitlement to a left shoulder 
disability.  The examiner should: 

(A) First determine if a current 
disability of the left shoulder exists, 
and whether any such disability is due to 
a congenital or developmental defect.  In 
rendering this opinion, the examiner 
should comment on the January 2002 
radiology report finding such 
developmental defects of both shoulders, 
as well as the earlier radiology reports 
contained in the SMRs, dated in June 
2001, that found the shoulders to be 
normal and without congenital defect;  

(B)  If it is determined that the veteran 
has a congenital defect of the left 
shoulder that results in a current 
disability, the examiner should offer an 
opinion as to whether it is at least as 
likely as not that any disease or injury 
sustained in service aggravated such 
congenital defect beyond the natural 
progression of the disease; 

(C)  In the event that veteran is 
otherwise found to have an acquired left 
shoulder disability, the examiner should 
offer an opinion as to whether it is at 
least as likely as not whether any 
existing left shoulder disability was 
incurred in or as a result of an injury 
or disease sustained in service; or 
whether the veteran's left shoulder 
disability has been permanently worsened 
as the result of his service-connected 
right shoulder disability, as 
contemplated by 38 C.F.R. § 3.310 and 
Allen v. Brown, 7 Vet. App. 439 (1995);   

(D)  The examiner should review the 
claims file, examine the veteran, and 
undertake any and all clinical tests or 
studies deemed appropriate.  The examiner 
should be asked to report all findings in 
detail, and to provide a rationale for 
all opinions rendered.

2.  The RO should undertake any 
additional development if indicated by 
the examiner's findings and conclusions, 
in conjunction with any notification and 
development necessary as may then be 
required by law.  After any required 
development and/or notification have been 
completed, the RO should take 
adjudicatory action.  If the benefit 
sought is denied, a supplemental 
statement of the case should be issued.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Board 
indicates no opinion as to the ultimate determination 
warranted in this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




